Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-8 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical device comprising: a first element having a first reflective flat surface; a second element having a second reflective flat surface; and two flat spacer plates each having a reflective sidewall; the two flat spacer plates being arranged in a single plane with the reflective sidewalls of the two flat spacer plates facing each other with a gap between the two facing reflective sidewalls; the first reflective flat surface and the second reflective flat surface being arranged facing each other on opposite sides of the single plane, whereby a light tunnel passage with rectangular cross-section is defined between the facing first and second reflective flat surfaces and the facing reflective sidewalls; in combination with the other recited limitations in the claim. 
Claims 2-8 are allowable as dependent upon claim 1.
Claims 9-15 are allowed. 
Independent claim 9 is allowed because the prior art does not teach or suggest an optical device comprising: a first element having a first reflective flat surface; a second element having a second reflective flat surface facing the first reflective flat surface; and two flat spacer plates each of thickness H; the two flat spacer plates arranged in a single plane with  the reflective sidewalls facing each other, the two flat spacer plates being disposed between the facing first and second reflective flat surfaces and spacing apart the facing first and second reflective flat surfaces   by the thickness H of the two flat spacer plates; wherein the thickness H is constant in a direction transverse to the single plane; whereby a light tunnel passage having a rectangular cross-section is defined between the facing first and second reflective flat surfaces and the facing reflective sidewalls, the rectangular cross-section having a height equal to the thickness H of the two flat spacer plates; in combination with the other recited limitations in the claim. 
Claims 10-15 are allowable as dependent upon claim 9.
Claims 16-20 are allowed. 
Independent claim 16 is allowed because the prior art does not teach or suggest an optical device comprising: two flat plates each having a reflective flat surface; and two flat spacer plates each of thickness H and each having a reflective sidewall; wherein the two flat plates and the two flat spacer plates are arranged as a stack of plates with the reflective flat surfaces of the two flat plates facing each other and mutually parallel and the two flat spacer plates arranged in a single plane and disposed between the two flat plates with the reflective sidewalls facing each other and with a gap W between the two reflective sidewalls of the two flat spacer plates; the facing reflective flat surfaces of the two flat plates and the facing reflective sidewalls of the two flat spacer plates defining a light tunnel passage having a rectangular cross-section with constant dimension H in the direction transverse to the single plane; in combination with the other recited limitations in the claim. 
Claims 17-20 are allowable as dependent upon claim 16.

 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883